Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 20, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 11, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 11, and 16 of US Patent No. 11,238,753 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because “official food records comprising data obtained from a third party food database” is broader than “official food records comprising data obtained from a government agency.”  Accordingly, Claims 1, 11, and 16 of the instant application are anticipated by Claims 1, 11, and 16 of US Patent No. 11,238,753 B2.
Instant Application
US Patent No. 11,238,753 B2
1. A system comprising:
a database comprising a plurality of food records including (i) one or more official food records comprising data obtained from a third party food database and (ii) one or more food records comprising data provided by users of the system, wherein each of the food records comprises at least a description of a food item;
one or more processors; and
a food data processing engine, which, when operated by the one or more processors, amends at least one of the food records in the database by causing the system to:
standardize the at least one food item description of the at least one food record;
determine a score associated with the at least one food record, wherein the score is calculated based at least in part on one of: a number of times the at least one food record has been logged or a number of times the at least one food record appeared in recent searches of the database;
create a new food record comprising the standardized description;
associate the new food record to a cluster of food records, the cluster comprising a plurality of food records identified as being descriptive of a same food item; and
designate the new food record as a candidate record representative of the cluster based on a result of the determination of the score.
1. A system comprising:
a database comprising a plurality of food records including (i) one or more official food records comprising data obtained from a government agency and (ii) one or more food records comprising data provided by users of the system, wherein each of the food records comprises at least a description of a food item;
one or more processors; and
a food data processing engine, which, when operated by the one or more processors, amends at least one of the food records in the database by causing the system to:
standardize the at least one food item description of the at least one food record;
determine a score associated with the at least one food record, wherein the score is calculated based at least in part on one of: a number of times the at least one food record has been logged or a number of times the at least one food record appeared in recent searches of the database;
create a new food record comprising the standardized description;
associate the new food record to a cluster of food records, the cluster comprising a plurality of food records identified as being descriptive of a same food item; and
designate the new food record as a candidate record representative of the cluster based on a result of the determination of the score.
11. A method of modifying a food record database, the method comprising:
receiving a plurality of food records from a plurality of sources, each of the plurality of food records comprising at least a food record description, the plurality of sources including (i) at least one non-user entity that is an owner of a third party food database; and (ii) users of the food record database;
receiving search requests from the users of the food record database;
returning one or more top search results from the food record database in response to each of the search requests, wherein the one or more top search results identify a limited number of food records in the database that have food record descriptions which are most closely associated to a food description entered in the search request;
determining a score for a particular food record identified by the top search results, wherein the score is calculated based at least in part on one of: a number of times the particular food record has been included in the top search results of the search requests or a number of times the particular food record has been logged; and
when the score is greater than a predetermined threshold, amend the particular food record to include a designation of the particular food record as a candidate record representative of a cluster of food records in the database.
11. A method of modifying a food record database, the method comprising:
receiving a plurality of food records from a plurality of sources, each of the plurality of food records comprising at least a food record description, the plurality of sources including (i) at least one government agency and (ii) users of the food record database;
receiving search requests from the users of the food record database;
returning one or more top search results from the food record database in response to each of the search requests, wherein the one or more top search results identify a limited number of food records in the database that have food record descriptions which are most closely associated to a food description entered in the search request;
determining a score for a particular food record identified by the top search results, wherein the score is calculated based at least in part on one of: a number of times the particular food record has been included in the top search results of the search requests or a number of times the particular food record has been logged; and
when the score is greater than a predetermined threshold, amend the particular food record to include a designation of the particular food record as a candidate record representative of a cluster of food records in the database.
16. A non-transitory computer-readable medium comprising one or more instructions, which when executed by the processor, causes the processor to:
receive a request to search a food database, the database comprising a plurality of food records, the food records received from a plurality of sources, each of the plurality of food records comprising at least a name and nutrition data relating to one of a plurality of foods, wherein the plurality of sources comprises (i) a plurality of users of a health tracking system, and (ii) at least one owner of a third party food database that is a non-user of the health tracking system;
in response to the request, access the database to identify one or more food records that are most closely associated with the search request based at least in part on a level of similarity between words entered in the search request and the respective food record names;
determine a score for each of the identified one or more food records, wherein the score is calculated based at least in part on one of: a number of times each of the identified one or more food records has been logged or a number of times each of the identified one or more food records has appeared in prior searches of the database; and
returning a list of the identified one or more food records, the list including at least one designator configured to indicate a particular one of the identified one or more food records which was determined to have a highest score.
16. A non-transitory computer-readable medium comprising one or more instructions, which when executed by the processor, causes the processor to:
receive a request to search a food database, the database comprising a plurality of food records, the food records received from a plurality of sources, each of the plurality of food records comprising at least a name and nutrition data relating to one of a plurality of foods, wherein the plurality of sources comprises (i) at least one government agency and (ii) a plurality of users;
in response to the request, access the database to identify one or more food records that are most closely associated with the search request based at least in part on a level of similarity between words entered in the search request and the respective food record names;
determine a score for each of the identified one or more food records, wherein the score is calculated based at least in part on one of: a number of times each of the identified one or more food records has been logged or a number of times each of the identified one or more food records has appeared in prior searches of the database; and
returning a list of the identified one or more food records, the list including at least one designator configured to indicate a particular one of the identified one or more food records which was determined to have a highest score.


Dependent Claims 2-10, 12-15, and 17-20 are also rejected as being dependent upon Claims 1, 11, and 16, respectively.
Allowable Subject Matter
Claims 1-20 are objected to as being allowable but for the double patenting rejection.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art made of record does not teach, disclose, or fairly suggest, all of the elements of Independent Claims 1, 11, and 16, respectively.  Specifically, the prior art does not disclose:
“determine a score associated with at least one food record, wherein the score is calculated based at least in part on one of: a number of times the at least one food record has been logged or a number of times the at least one food record appeared in recent searches of the database” and
“designate the new food record as a candidate record representative of the cluster based on a result of the determination of the score.”
Ortega (US Patent No. 7,574,426 B1) discloses tracking the number of times a record has been searched for (see Ortega, Fig. 3, where block 303 indicates search results are ordered based upon the search result’s selection history in earlier queries containing the same terms).  However, Ortega does not contemplate the number of times a record has been logged into a database or constructing a score based on the number of times a record has been logged into a database.
Kawaguchi (JP2010128771A) discloses a representative of a cluster of items (see Kawaguchi, paragraph [0011], where the clustering unit classifies the collected document set into a plurality of clusters by performing clustering by a predetermined method, extracts 1 or more representative elements for each cluster, assigns a cluster representative element score, and outputs the same; see also paragraph [0018], where a cluster representative word or a representative URL is considered, but any element may be used as long as it can be an index for expressing the contents and characteristics of the cluster).  However, Kawaguchi does not suggest the representative is an item in the cluster.
Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s Disclosure:
Mault (US Patent No. 6,478,736 B1), which concerns an integrated calorie management system.
Bhagwan (PG Pub. No. 2012/0005222 A1), which concerns template-based recognition of food product information.
Schacter (PG Pub. No. 2008/0040313 A1), which concerns tag-based relevance recommendations of bookmarks.
Kurple (PG Pub. No. 2009/0099873 A1), which concerns, monitoring calorie, nutrient, and expense of food consumption and effect on long term and short term state.
Van Treeck (PG Pub. No. 2011/0119161 A1), which concerns automated ratings of new products and services.
Sanders (PG Pub. No. 2004/0194141 A1), which concerns free text and attribute matching of electronic program data.
Campbell (PG Pub. No. 2007/0118405 A1), which concerns user interface for infusion pump.
Petrovic (US Patent No. 7,966,291 B1), which concerns fact-based object merging.
Nachnani (PG Pub. No. 2012/0023107 A1), which concerns matching and merging records.
Bodapati (PG Pub. No. 2010/0005048 A1), which concerns deleting duplicate records.
Campos (PG Pub. No. 2006/0136462 A1), which concerns data-centric automatic data mining.
Burdick (PG Pub. No. 2004/0107205 A1), which concerns a boolean-based rule system for clustering similar records.
Kawaguchi (JP2010128771A), which concerns a clustering result display method.
Kusui (PG Pub. No. 2009/0271420 A1), which concerns a data clustering system.
McBride (PG Pub. No. 2008/0091705 A1), which concerns a system and method for scoring, grouping, and displaying nutritional values of food products.
Ortega (US Patent No. 7,574,426 B1), which concerns efficiently identifying items relevant to a query based on items selected in other queries.
Tolvanen (PG Pub. No. 2015/0199744 A1), which concerns clustering and aggregating data from multiple sources.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAD AGHARAHIMI whose telephone number is (571)272-9864. The examiner can normally be reached M-F 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHAD AGHARAHIMI/Examiner, Art Unit 2161  























/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161